Order entered October 31, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01068-CV

                      IN THE INTEREST OF G.D.P., JR., A CHILD

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 296-30053-2018

                                         ORDER
       Before the Court are appellant’s October 28th and October 31st second and third motions

for an extension of time to file her brief on the merits. We GRANT the third motion and

ORDER the brief tendered to this Court by appellant on October 31, 2019 filed as of today’s

date. We DENY appellant’s second motion as moot.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE